Case 3:20-cv-00589-MMD-WGC Document 21 Filed 11/16/20 Page 1 of 8
Case 3:20-cv-00589-MMD-WGC Document 21 Filed 11/16/20 Page 2 of 8
Case 3:20-cv-00589-MMD-WGC Document 21 Filed 11/16/20 Page 3 of 8
Case 3:20-cv-00589-MMD-WGC Document 21 Filed 11/16/20 Page 4 of 8
Case 3:20-cv-00589-MMD-WGC Document 21 Filed 11/16/20 Page 5 of 8




          16th        November       20
Case 3:20-cv-00589-MMD-WGC Document 21 Filed 11/16/20 Page 6 of 8
Case 3:20-cv-00589-MMD-WGC Document 21 Filed 11/16/20 Page 7 of 8
                                                                    Case 3:20-cv-00589-MMD-WGC Document 19-1 Filed 11/13/20 Page 12 of 13
Case 3:20-cv-00589-MMD-WGC Document 21 Filed 11/16/20 Page 8 of 8
